Citation Nr: 1808020	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-19 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Propriety of the severance of service connection for psychophysiological disorder and anxiety. 

2.  Entitlement to an effective date prior to June 29, 2007 for the grant of service connection for anxiety as a separately ratable disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to December 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, which granted service connection for anxiety disorder with an evaluation of 50 percent effective June 29, 2007, following the Board's grant of the benefits sought. 

In this regard, the Board notes that the Veteran's September 2011 notice of disagreement specifically disagreed with the effective date assigned for his grant of service connection and alleged that the appropriate effective date should be October 1980.  However, after a thorough review of the record and the arguments made, the Board has recharacterized the issues as shown on the title page of this decision. 

The Veteran testified before the undersigned Veteran's Law Judge at a hearing in December 2016.  A transcript of the hearing has been associated with the record.  

At the December 2016 hearing the Veteran alleged that the Board's September 1981 decision incorrectly assigned only one rating to the Veteran's ulcer disability with psychophysiological disorder.  However, the Board notes that the September 1981 Board decision was correct with regard to the applicable regulation at the time.  The applicable regulation was 38 C.F.R. § 4.132 for cognitive disorders, which included the following: Note (4) under the General Rating Formula for Pyschoneurotic Disorders states that when two diagnoses, one organic and the other psychophysiologic or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code as determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability is changed from an organic one to one in the psychophysiologic or psychoneurotic categories, the condition will be rated under the new diagnosis.  Id.  Therefore, to the extent that the Veteran testified that he believes his ratings were incorrectly handled by the Board in September 1981, the Board notes that they were not. 

The issue of entitlement to an earlier effective date for the grant of service connection for anxiety as a separately ratable disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was granted service connection for a psychophysiological disorder and anxiety as part of his service-connected duodenal ulcer in a November 1978 rating decision.  

2.  The RO effectively severed service connection for the Veteran's anxiety disorder in September 2000 without providing notice to the Veteran of the proposed severance or complying with any of the other procedural requirements. 


CONCLUSION OF LAW

The severance of the award of service connection for psychophysiological disorder and anxiety was not proper; restoration of service connection for such disability is warranted.  38 U.S.C. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as the Board is granting the Veteran's appeal seeking to restore service connection for a psychophysiological disorder and anxiety and remanding his appeal seeking an earlier effective date for the grant of service connection for anxiety as a separate ratable disability, a discussion of the VCAA's impact on such matters is not needed as any notice or duty to assist omissions are harmless at this time.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Propriety of Severance

When severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103 (b)(2), 3.105(d).

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105 (d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Here, a November 1978 rating decision granted the Veteran service connection for anxiety-a psychophysiological disorder or a nervous condition due to his stomach condition.  Historically, in a May 1979 Board decision, the Veteran contended that the psychological findings were not the Veteran's real problems, but that his stomach ulcer was.  The Board evaluated the Veteran's conditions and determined that neither warranted a rating higher than 20 percent.  In March and October 1980 Board hearings, the Veteran argued that his psychiatric condition should be rated separately from his ulcer.  In a September 1981 Board decision, the Board determined that the Veteran's disabilities should be rated under one rating and again neither would warrant higher than a 20 percent rating.  

However, a September 2000 rating decision code sheet reflects that the Veteran's service-connected condition was only a duodenal ulcer and no longer reflected the psychological disorder.  At that time, the disability was still rated under the hyphenated Diagnostic Codes 9502-7305, which encompassed both the ulcer and the psychiatric disability.  However, in a January 2001 rating decision code sheet, the psychiatric disability had been completed dropped, and the Veteran's duodenal ulcer was only rated under Diagnostic Code 7305.  All subsequent rating decisions where the Veteran sought increased ratings no longer addressed the Veteran's psychiatric condition.   

As noted in the Introduction, the laws and regulations at the time of the November 1978 rating decision originally granting service connection and the subsequent September 1981 Board decision provided that under the General Rating Formula for Pyschoneurotic Disorders, when two diagnoses, one organic and the other psychophysiological or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code as determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability is changed from an organic one to one in the psychophysiologic or psychoneurotic categories, the condition will be rated under the new diagnosis.  Id  Therefore the Board finds that at the time of the original grant of service connection in 1978 and the subsequent September 1981 Board decision, the Veteran was service connected for both conditions, but rated as per the regulations at the time.  

The Board therefore finds that when the RO dropped the psychiatric condition to include the Diagnostic Code 9502 from the rating code sheets in September 2000 and January 2001, this amounted to a severance of service connection.  Furthermore, the Board finds that the RO failed to carry out any of the necessary steps required for a proper severance of service connection to include notification of the Veteran of the proposed severance or a finding of CUE in the November 1978 rating decision.  In addition, the Board notes that the Veteran's disability had been in place for at least 20 years and is therefore in protected status and cannot be reduced or severed unless there is fraud.  See 38 C.F.R. § 3.951 (b) (2017) (providing that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years will not be reduced to less than that such evaluation unless there is a showing that that rating was based on fraud).  Accordingly, the Board finds that the severance of service connection was improper, and service connection for anxiety, a psychophysiological disorder, must be restored.


ORDER

The appeal seeking restoration of service connection for anxiety, a psychophysiological disorder, is granted.


REMAND

As the Board has restored the Veteran's service connection for anxiety disorder, such condition has been service connected since the November 1978 rating decision.  However, the Veteran has alleged that such should be rated separately.  Therefore, on remand the RO should determine when the Veteran's anxiety became a separately ratable disability. 

Accordingly, the case is REMANDED for the following action:

Determine when the Veteran's anxiety became a separately ratable disability.  Per this Board decision, the anxiety disability has been service connected since November 1978 and appears to have been rated with the Veteran's duodenal ulcer under hyphenated Diagnostic Codes 9502-7305 until September 2000.  The RO is asked to determine when, during the course of the history of this disability, the ulcer and the anxiety disorder should be rated separately. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


